Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/IB2018/051605 filed on March 12, 2018, which claims benefit to ES P201730441 filed on March 28, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 22, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-19, 21-23, 25-33, 35-39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzinger et al. (EP 2192350) (new cited).
Regarding claims 13, 23 and 33, Holzinger et al. discloses a control panel for controlling several different functions of an appliance, comprising: a light unit (14); and an insulation unit (12/16) configured to electrically insulate the light unit (14) and including a first insulation element (12), a second insulation element (16), the light unit (14) being at least partially arranged between the first and second insulation element (12 and 16) (Fig. 1; Par. 21).
Regarding claims 15, 25 and 35, Holzinger et al. discloses the light unit (14) is configured to include a light element (14), at least one of the first and second insulation elements (12/16), and a light recess (18)  assigned to the light element (Fig. 1; Par. 21).
Regarding claims 16, 26 and 36, Holzinger et al. discloses at least one of the first and second insulation elements (12/16) is in contact with the light element (14) (Fig. 1; Par. 21).
Regarding claims 17, 27 and 37, Holzinger et al. discloses least one of the first and second insulation elements (12/16) are arranged at least essentially parallel to each other (Fig. 1).
Regarding claims 18, 28 and 38, Holzinger et al. discloses least one of the first and second insulation elements (12/16) is embodied in one piece (Fig. 1).
Regarding claims 19, 29 and 39, Holzinger et al. discloses least one of the first and second insulation elements (12/16) are embodied at least essentially in a structurally identical manner to each other (Fig. 1).
Regarding claims 21, 31 and 41, Holzinger et al. discloses the light unit (14) comprises a support element, which is embodied in at least partially strip-like form, and 
Regarding claims 22, Holzinger et al. discloses a further light unit (14), which is embodied at least essentially in a structurally identical manner to the light unit (14) (Fig. 3A-3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2192350) in view of Krause et al. (US Pat. 8,199,544) (new cited).
Regarding claims 14, 14 and 34, Holzinger et al. discloses substantially all features of the claimed invention as set forth above including at least one of the first and second insulation elements (PCB 12/16) is embodied in flat form (Fig. 1) except at least one of the first and second insulation elements with a maximum material thickness of at most 2 mm.  Krause et al. discloses the use of PCB with a maximum material thickness of at most 2 mm (Col. 5, Lines 41-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Holzinger et al., at least one of the first and second insulation elements with a maximum material thickness of at most 2 mm, as taught by Krause et al. for the purpose of suitable to the user application to select the thickness of at most 2 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claims 20, 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (EP 2192350) in view of Yoo (US Pub. 2010/0234237) (new cited).
Regarding claims 20, 30 and 40, Holzinger et al. discloses substantially all features of the claimed invention as set forth above including at least one of the first and second insulation elements (PCB 12/16) except at least one of the first and second insulation elements is embodied at least partially from mica.  Yoo discloses the used of PCB is embodied at least partially from mica (Par. 123).  It would have been obvious to 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/11/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761